Citation Nr: 1117446	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  06-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as a sexual disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The case was brought before the Board in October 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording the Veteran a new VA examination by a mental health professional.  The Veteran was afforded a VA examination by a psychiatrist in February 2010 for his erectile dysfunction.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In April 2011, the Veteran submitted additional evidence in support of his claim and waived RO review.  This evidence will be considered in the decision that follows.


FINDING OF FACT

The Veteran's erectile dysfunction is not related to a disease or injury incurred in service and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by active duty service, nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in November 2004 and August 2006.  The November 2004 letter advised the Veteran of the information necessary to substantiate his claim, including the criteria for establishing secondary service connection, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The August 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the August 2005 rating decision, the Board finds that providing him with adequate notice in the August 2006 letter followed by a readjudication of the claim in the October 2007 and February 2011 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in February 2007 and February 2010 for his erectile dysfunction claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

The Veteran contends that his erectile dysfunction is the result of his service-connected PTSD.  For this reason, he believes his claim of service connection should be granted.

The Veteran's claim will also be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.

The Veteran was afforded a medical examination at entrance to, and separation from, service in January 1965 and January 1969, respectively.  At his entrance examination there were no genitourinary defects noted and the Veteran was found to be qualified for enlistment.  Also on his self reported Report of Medical History the Veteran did not indicate he had any erectile problems.  At his separation examination in January 1969 again the examiner reported no defects with regard to the Veteran's genitourinary system.  The Veteran did not complain of any erectile problems and erectile dysfunction was not diagnosed.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with erectile dysfunction.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Veteran was first diagnosed with erectile dysfunction in a VA treatment record from December 2003, where he reported he had been suffering from it for the previous 10 years.  As such, the Board will consider the Veteran's first complaints of erectile dysfunction to have begun in 1993, 24 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran first reported erectile problems in December 2003.  The VA treatment record indicated that he was suffering from erectile dysfunction which had been present for 10 years.  A VA treatment record from June 2004 indicated the Veteran was taking medication for his erectile dysfunction and was happy with the results.

A January 2005 VA treatment record noted the Veteran was suffering from erectile dysfunction which began after he returned from Vietnam.  The Veteran stated he never had erectile problems prior to joining the military.  An October 2005 VA treatment record reported the Veteran's currently prescribed erectile dysfunction medication was no longer helping with his symptoms.

An April 2006 statement by the Veteran noted that his physician had prescribed 2 different medications for his erectile dysfunction, but neither of them proved successful.  

The Veteran underwent a VA examination in February 2007 for his erectile dysfunction.  At this examination the Veteran reported his erectile dysfunction began in 1969 after separation from service.  He reported that he has been on various medications since the 1990s and nothing had consistently helped.  He reported that this problem had affected many relationships.  Ultimately the examiner did not relate the Veteran's erectile dysfunction to any incident of service.

An August 2007 VA treatment record noted the Veteran was concerned about the sexual side effects of various medications that his physician prescribed and as such, he was not given serotonergic prescriptions.

The Veteran was also afforded a VA examination in February 2010 where he reported that he suffered from occasional erectile dysfunction.  In this examination report the Veteran did not report that he had suffered from erectile dysfunction since service and the examiner did not provide an opinion that it was related to service.

The Board finds that there is no evidence of erectile dysfunction during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current erectile dysfunction and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of competent evidence linking the Veteran's disability to service and the length of time between the Veteran's separation from active service and first complaints of erectile dysfunction weigh against his claim.

With respect to secondary service connection, the Veteran contends that his currently diagnosed erectile dysfunction was proximately caused by his service-connected PTSD.

A March 2005 statement by the Veteran's wife noted that the Veteran suffered from erectile dysfunction and even with medication it did not help because he was frequently depressed or not in the mood.  An April 2005 VA examination diagnosed the Veteran with PTSD, however he did not report erectile dysfunction, nor was it diagnosed at this examination.  

A September 2006 statement by the Veteran noted that he suffered from a sexual disorder as secondary to his PTSD.  The Veteran reported that it was an emotional problem which began after his tour in Vietnam.  The Veteran reported this issue had affected every relationship he had been in and caused the divorce of his first marriage.

The Veteran was afforded a VA examination in February 2007, as noted above.  At this examination he reported that he had been suffering from erectile dysfunction since 1969, but had only been treated since the 1990s.  After reviewing the records and performing a physical examination of the Veteran, the examiner opined that his erectile dysfunction was not related to his service-connected PTSD.  The examiner's rationale was that the Veteran by the time the Veteran was diagnosed with PTSD he had been suffering from erectile dysfunction for years.  

The Veteran was afforded another VA examination in February 2010 by a mental health provider.  At this examination the Veteran reported he occasionally had difficult achieving an erection.  He reported that he suffered from anger, irritability, nightmares, and recurrent recollections of his service in Vietnam.  The examiner stated that the Veteran's current erectile dysfunction was not related to his PTSD or his medications.  His rationale was that there was no research to support a link that PTSD causes or permanently aggravates erectile dysfunction.  The examiner noted that mental conditions can cause erectile dysfunction, but there was no evidence that PTSD permanently causes erectile dysfunction.  

The Board notes that in April 2011 the Veteran's representative provided a November 2002 study which reported that erectile dysfunction was more common in patients with PTSD than those without PTSD.  It did not state that PTSD caused or aggravated erectile dysfunction.  Regardless, this evidence is general in nature and no examiner has specifically related this information to the Veteran.  See Sacks v. West, 11 Vet. App. 314 (1998).  Therefore, the Board assigns more weight to the objective medical evidence of record as described above. 

The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's erectile dysfunction and his service-connected PTSD, as well as evidence showing no diagnosis of erectile dysfunction until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected PTSD is the proximate cause of, or has aggravated, his currently diagnosed erectile dysfunction.  In addition, two VA physicians have opined that it is less likely than not that the Veteran's erectile dysfunction is related to his service-connected PTSD.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection erectile dysfunction on both a direct and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


